 

Case 20- °"SIONE oH EAR Page 1 of 2

JUDGE: Dorsey COURTROOM: 5

CASE NUMBER: 20-10072 CASE NAME: REVA Medical, Inc. DATE: 2/18/2020 (1:00 PM)

*“**PLEASE PRINT YOUR NAME LEGIBLY OR YOUR APPEARANCE MAY NOT BE CORRECTLY NOTED***

 

NAME

LAW FIRM OR COMPANY

CLIENT REPRESENTING

 

SIAsmine BAaALe

DEBEVOISE ¢ PLImPTOND LLF

ELUOTT MANAGEMENT

 

 

 

 

 

 

 

ed colby | Gets GSI

Kev a Baste] \ ee

2 A Seip 4, “ee “9
Stk ror D4 “De bbLeF
Jewl  atlec w z
Da/ hella “ U
diad a doa 0 SL VD |

 

Aegs Ouse ge

 

Hohl
SJ

Elh oft / Hane ern

 

 

 

 

 

 

 

 

 

 

 

 
 

 

Case 20-10072-JTD Doc107 Filed 02/18/20 Page 2 of 2

 

 

 

 

 

 

 

 

 

 

 

Court Conference U.S. Bankruptcy Court-District of Delaware
Calendar Date: 02/18/2020 Confirmed Telephonic Appearance Schedule
Calendar Time: 01:00 PM ET

Honorable John T. Dorsey
Courtroom
Amended Calendar Feb 18 2020 7:31AM
Page # Item # Case Name Case # Proceeding App ID Appearing Telephone Firm Name Representing
REVA Medical, 20-10072 Hearing 10392476 Philippe V.Boss (158) Bianchi Schwald Debtor, Reva Medical,
Inc. 220-3670 ext. Inc. / LIVE
REVA Medical, 20-10072 Hearing 10388447 John B. (646) Debtwire Interested Party, John B.
Inc. Bringardner 378-3143 ext. Bringardner / LISTEN
ONLY
REVA Medical, 20-10072 Hearing 10361825 Monica Clark (612) Dorsey & Whitney LLP Creditor, American Pre
Inc. 340-5647 ext. Clinical Services, LLC /
LISTEN ONLY
REVA Medical, 20-10072 Hearing 10391722 Leigh Elkolli (858) Reva Medical, Inc. Representing, Reva
Inc. 966-3000 ext. Medical, Inc. / LISTEN
ONLY.
REVA Medical, 20-10072 Hearing 10392380 AnnaMcDermott (212) Debevoise & Plimpton LLP Interested Party,
Inc. 909-8940 ext. Interested Party /
LISTEN ONLY
REVA Medical, 20-10072 Hearing 10373899 OliviaRockeman (646) Bloomberg LP Interested Party,
Inc. 324-6196 ext. Bloomberg LP / LISTEN
ONLY
REVA Medical, 20-10072 Hearing 10385805 Chris Stauble (212) Weil Gotshal & Manges LLP Interested Party, Weil
Inc. 310-8000 ext. Gotshal & Manges LLP /
LISTEN ONLY
REVA Medical, 20-10072 Hearing 10392446 Robert (858) Reva Medical, Inc. Client, Robert Stockman
Inc. Stockman 966-3000 ext. / LISTEN ONLY
REVA Medical, 20-10072 Hearing 10391712 Jade Williams (312) DLA Piper US, LLP Debtor, Riva Medical,
Inc. 368-4000 ext. Inc. / LIVE

 

 

 

Peggy Drasal ext. 802 CourtConfCal2009 Page 1 of 2
